—Order, Supreme Court, New York County (Eileen *91Bransten, J.), entered on or about July 14, 1997, which, inter alia, appointed a guardian ad litem pursuant CPLR 1201 and 1202 to act on defendant’s behalf in this matrimonial action, unanimously affirmed, without costs.
In light of the court’s observation of defendant in an apparently chronic irrational and agitated state attributable to alcohol and substance abuse and defendant’s consequent and manifest inability to assist his attorneys in his defense, the court properly concluded that appointment of a guardian ad litem for defendant pursuant to CPLR 1201 and 1202 was necessary to protect defendant’s interests in the instant litigation. We have considered defendant’s various arguments to the contrary and find them unpersuasive. Concur — Sullivan, J. P., Rosenberger, Ellerin and Mazzarelli, JJ.